     Case 1:21-cv-00656-PJG ECF No. 9, PageID.120 Filed 08/31/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                                   ______

NATHANIEL JENKINS,

                    Plaintiff,                  Case No. 1:21-cv-656

v.                                              Honorable Phillip J. Green

MARTI KAY SHERRY, et al.,

                    Defendants.
____________________________/

            OPINION DENYING LEAVE TO PROCEED IN FORMA
           PAUPERIS – THREE STRIKES AND DENYING COUNSEL

       This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least

three lawsuits that were dismissed as frivolous, malicious or for failure to state a

claim, he is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). The

Court will order Plaintiff to pay the $402.00 civil action filing fees applicable to those

not permitted to proceed in forma pauperis.1 This fee must be paid within 28 days of

this opinion and accompanying order. If Plaintiff fails to pay the fee, the Court will

order that this case be dismissed without prejudice. Even if the case is dismissed,




1The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also
directed to collect a miscellaneous administrative fee of $52.00. 28 U.S.C. § 1914(b);
https://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-
schedule. The miscellaneous administrative fee, however, “does not apply to
applications for a writ of habeas corpus or to persons granted in forma pauperis status
under 28 U.S.C. § 1915.” Id.
   Case 1:21-cv-00656-PJG ECF No. 9, PageID.121 Filed 08/31/21 Page 2 of 5




Plaintiff must pay the $402.00 filing fees in accordance with In re Alea, 286 F.3d 378,

380–81 (6th Cir. 2002). The Court will further deny Plaintiff’s motions to appoint

counsel. (ECF Nos. 5, 6.)

                                     Discussion

      The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing

a prisoner’s request for the privilege of proceeding in forma pauperis. As the Sixth

Circuit has stated, the PLRA was “aimed at the skyrocketing numbers of claims filed

by prisoners–many of which are meritless–and the corresponding burden those filings

have placed on the federal courts.” Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th Cir.

1997). For that reason, Congress created economic incentives to prompt a prisoner

to “stop and think” before filing a complaint. Id. For example, a prisoner is liable for

the civil action filing fee, and if the prisoner qualifies to proceed in forma pauperis,

the prisoner may pay the fee through partial payments as outlined in 28 U.S.C.

§ 1915(b). The constitutionality of the fee requirements of the PLRA has been upheld

by the Sixth Circuit. Id. at 1288.

      In addition, another provision reinforces the “stop and think” aspect of the

PLRA by preventing a prisoner from proceeding in forma pauperis when the prisoner

repeatedly files meritless lawsuits. Known as the “three-strikes” rule, the provision

states:




                                           2
   Case 1:21-cv-00656-PJG ECF No. 9, PageID.122 Filed 08/31/21 Page 3 of 5




      In no event shall a prisoner bring a civil action or appeal a judgment in
      a civil action or proceeding under [the section governing proceedings in
      forma pauperis] if the prisoner has, on 3 or more prior occasions, while
      incarcerated or detained in any facility, brought an action or appeal in
      a court of the United States that was dismissed on the grounds that it
      is frivolous, malicious, or fails to state a claim upon which relief may be
      granted, unless the prisoner is under imminent danger of serious
      physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is

express and unequivocal. The statute does allow an exception for a prisoner who is

“under imminent danger of serious physical injury.” The Sixth Circuit has upheld

the constitutionality of the three-strikes rule against arguments that it violates equal

protection, the right of access to the courts, and due process, and that it constitutes a

bill of attainder and is ex post facto legislation. Wilson v. Yaklich, 148 F.3d 596, 604–

06 (6th Cir. 1998).

      Plaintiff has been an active litigant in the federal courts in Michigan. In three

of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases

were frivolous, malicious, and/or failed to state a claim. See Jenkins v. Pandya, No.

1:95-cv-865 (W.D. Mich. Jan. 4, 1996); Jenkins v. Calley, No. 4:95-cv-59 (W.D. Mich.

June 27, 1995); Jenkins v. Pandya, No. 1:94-cv-182 (W.D. Mich. May 25, 1994).

Although all of the dismissals were entered before enactment of the PLRA on April

26, 1996, the dismissals nevertheless count as strikes. See Wilson, 148 F.3d at 604.

Additionally, Plaintiff has been denied leave to proceed in forma pauperis on multiple

occasions because he has three strikes. See Jenkins v. Munson Healthcare Manistee

Hosp., No. 1:21-cv-642 (W.D. Mich. Aug. 23, 2021); Jenkins v. McLearon, No. 1:21-cv-

641 (W.D. Mich. Aug. 17, 2021); Jenkins v. Munson Healthcare Manistee Hosp., No.


                                           3
   Case 1:21-cv-00656-PJG ECF No. 9, PageID.123 Filed 08/31/21 Page 4 of 5




1:21-cv-388 (W.D. Mich. June 23, 2021); Jenkins v. Davids, No. 1:21-cv-394 (W.D.

Mich. May 20, 2021); Jenkins v. Weston, No. 1:99-cv-243 (W.D. Mich. Aug. 26, 1999);

Jenkins v. Tyszkiewicz, No. 1:99-cv-147 (W.D. Mich. Apr. 28, 1999); Jenkins v.

Frentner, No. 1:96-cv-797 (W.D. Mich. June 5, 1997).

       Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts

showing that he is in imminent danger of serious physical injury.

       Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in

this action. Plaintiff has 28 days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court

will screen his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c).

If Plaintiff does not pay the filing fees within the 28-day period, this case will be

dismissed without prejudice, but Plaintiff will continue to be responsible for payment

of the $402.00 filing fees.

       Plaintiff has also filed motions to appoint counsel. (ECF Nos. 5, 6.) Indigent

parties in civil cases have no constitutional right to a court-appointed attorney.

Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v.

Keohane, 992 F.2d 601, 604–05 (6th Cir. 1993). The Court may, however, request an

attorney to serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at

492; Lavado, 992 F.2d at 604–05; see Mallard v. U.S. Dist. Ct., 490 U.S. 296 (1989).




                                           4
   Case 1:21-cv-00656-PJG ECF No. 9, PageID.124 Filed 08/31/21 Page 5 of 5




      Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should

consider the complexity of the issues, the procedural posture of the case, and

Plaintiff’s apparent ability to prosecute the action without the help of counsel. See

Lavado, 992 F.2d at 606.       The Court carefully considered these factors and

determined that the assistance of counsel was not necessary to the proper

presentation of Plaintiff’s position. Plaintiff’s requests for appointment of counsel

(ECF Nos. 5, 6) therefore will be denied.



Dated:   August 31, 2021                        /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S.
District Court.”




                                            5
